
	
		I
		112th CONGRESS
		1st Session
		H. R. 510
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Rehberg (for
			 himself, Mr. Simpson, and
			 Mr. Labrador) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Endangered Species Act of 1973 to prohibit
		  treatment of gray wolves in Idaho and Montana as endangered species, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Idaho and Montana Wolf Management Act
			 of 2011.
		2.DefinitionsIn this Act:
			(1)StateThe
			 term State means each of the States of Idaho and Montana.
			(2)WolfThe
			 term wolf means any species, subspecies, or population segment of
			 Canis lupus.
			3.Prohibition on
			 treatment of wolves in Idaho and Montana under the Endangered Species Act of
			 1973Any wolf in Idaho or
			 Montana shall not be treated under any status of the Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.), including as an endangered species, a threatened
			 species, an essential experimental population, or a nonessential experimental
			 population.
		4.State management
			 authority
			(a)State management
			 authorityEach State shall have exclusive jurisdiction over the
			 management of wolves within the borders of that State.
			(b)Protection by
			 StatesNothing in this Act
			 shall preclude any State from providing protections to wolves equivalent to
			 those protections provided by the Endangered Species Act of 1973 (16 U.S.C.
			 1531 et seq.).
			(c)Reimbursement by
			 StatesNothing in this Act shall preclude any State from
			 reimbursing the owner of livestock for any loss of livestock that results from
			 depredation by wolves, or that derives from wolves, that were introduced into
			 the wild.
			
